VICTORY LG, INC. 6544 Kathrine Ann Court Salt Lake City, UT 84118 June 9, 2011 United States Securities and Exchange Commission Washington D.C. 20549 RE: VICTORY LG, INC. Amendment No. 4 to Registration Statement on Form S-1 Filed on June 9, 2011 File No. 333-173056 Attention:Johnny Gharib of Jeffrey Riedler’s office To Whom It May Concern: Please find enclosed our changes to VICTORY LG, INC.’s Registration Statement filed on March 25, 2010. The third sentence in the first paragraph, under the Heading: A) RISK RELATED TO OUR BUSINESS, and under the subheading “WE HAVE RECEIVED AN OPINION OF GOING CONCERN FROM OUR AUDITORS…” on, or about, page 9, has not been deleted as per the financials. Additionally, the first sentence in the second paragraph of the subheading “IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL, on, or about, page 9, has been deleted as per the financials. Sincerely, /s/ Pauline Carson Pauline Carson Chief Executive Officer Victory LG, Inc.
